Exhibit 10.1
 
 
SHARE PURCHASE AGREEMENT


by and among


INSPIRED BUILDERS, INC.


and


BRENDAN POWDERLY
and


CERTAIN PURCHASERS LISTED HEREUNDER


Dated as of January 13, 2012


 
1

--------------------------------------------------------------------------------

 


SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of January 13, 2012 (the “Closing Date”), by and between Brendan
Powderly and the persons and entities indicated on the attached Schedule of
Purchaser (hereinafter collectively referred to as “Purchasers”), upon the
following premises:


Premises
 
WHEREAS, Inspired Builders, Inc., a Nevada corporation (hereinafter referred to
as “PubCo”), with principal offices located at 288 Main Street, Georgetown, MA
01833, is a publicly held corporation organized under the laws of the State of
Nevada;
 
WHEREAS, Brendan Powderly (the “Principal PubCo Stockholder”) is currently the
principal stockholder of PubCo, owning, directly or indirectly, 10,000,000
shares of PubCo Common Stock (as defined in Section 2.02 below), representing
90.7% of the issued and outstanding PubCo Common Stock on a fully diluted basis
as of the date hereof;
 
WHEREAS, Principal PubCo Stockholder agrees to sell 10,000,000 shares to
Purchasers in exchange for the payment of Fifteen Thousand Dollars ($15,000)
(the “Stock Sale”) and the assumption of all the liabilities and obligations of
the PubCo (such transactions hereinafter referred to as the "Contemplated
Transaction"), and the Purchasers agrees to pay the purchase price on the terms
described herein; and
 
Agreement
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:
 


ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF PUBCO
 
As an inducement to, and to obtain the reliance of, Purchaser, and except as set
forth in the corresponding disclosure schedules delivered by PubCo in connection
with this Agreement (the “PubCo Schedules”), each of PubCo and Principal PubCo
Stockholder jointly and severally represents and warrants, as of the date hereof
and as of the Closing Date, as follows:
 
Section 1.01 Organization.  PubCo is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. Other than Massachusetts, PubCo
is not qualified or licensed to do business as a foreign corporation in any
other jurisdiction and neither the location of its assets nor the nature of its
business requires it to be so qualified. The execution and delivery of this
Agreement does not, and the consummation of the Contemplated Transactions will
not, violate any provision of PubCo’s Organizational Documents.  PubCo has full
power, authority, and legal right and has taken all action required by law, its
Organizational Documents, or otherwise to authorize the execution and delivery
of this Agreement and to consummate the Contemplated Transactions.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.02 Capitalization.  The authorized capital stock of PubCo consists
of  (a) 50,000,000 shares of common stock, par value $0.001 per share (“PubCo
Common Stock”), of which 11,025,000 shares are issued and outstanding
immediately prior to the consummation of the contemplated Transaction, 775,000
shares of which have been registered for resale with the U.S. Securities and
Exchange Commission (“SEC”) pursuant to an effective registration statement, and
an additional 250,000 shares which were sold and issued pursuant to Regulation D
and (b) 5,000,000 shares of preferred stock, par value $0.001 per share (“PubCo
Preferred Stock”), none of which are issued and outstanding.  All issued and
outstanding shares of PubCo Common Stock are legally issued, fully paid, and
non-assessable, issued in compliance with all applicable securities laws and not
issued in violation of the preemptive or other rights of any person.
 
Section 1.03 Subsidiaries and Predecessor Corporations.  PubCo does not have any
predecessor corporation(s), no subsidiaries, and does not own, beneficially or
of record, any shares of any other corporation or any interest in any other
partnership, limited liability company or any other entity.
 
Section 1.04 Financial Statements.
 
(a) Copies of (a) the audited balance sheet of PubCo as of September 30, 2011
and the related audited statements of operations, stockholders’ equity and cash
flows for the fiscal year ended September 30, 2011, together with the notes to
such statements and the opinion of Donahue & Associates, P.A., independent
certified public accountants, and (b) the unaudited balance sheet of PubCo as of
June 30, 2011 (together with the balance sheets of PubCo as of June 30, 2011,
the “PubCo Balance Sheets”) and the related unaudited statements of operations,
stockholders’ equity and cash flows for the nine-month period ending September
30, 2011 (the financial statements referred to in (a) and (b) collectively, the
“PubCo Financial Statements”) have been filed with the SEC.
 
(b) The PubCo Financial Statements have been prepared in accordance with US GAAP
consistently applied throughout the periods involved. The PubCo Balance Sheets
are true and accurate and fairly present as of their respective dates the
financial condition of PubCo.  As of the respective dates of the PubCo Balance
Sheets, except as and to the extent reflected or reserved against therein, PubCo
had no liabilities or obligations (absolute or contingent) which should be
reflected in the PubCo Balance Sheets or the notes thereto prepared in
accordance with GAAP, and all assets reflected therein are properly reported and
fairly present the value of the assets of PubCo, in accordance with GAAP. The
statements of operations, stockholders’ equity and cash flows in the PubCo
Financial Statements reflect fairly the information required to be set forth
therein by GAAP.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Except as disclosed on the Schedule of Outstanding Liabilities , PubCo has
no liabilities with respect to the payment of any federal, state, county, local
or other taxes (including any deficiencies, interest or penalties), except for
taxes accrued but not yet due and payable. All liabilities on the Schedule of
Outstanding Liabilities will be satisfied at Closing.
 
(d) All of PubCo’s assets are reflected on the PubCo Financial Statements, and,
except as set forth in the PubCo Schedules or the PubCo Financial Statements,
PubCo has no material liabilities, direct or indirect, matured or unmatured,
contingent or otherwise.
 
Section 1.05 Information.  The information concerning PubCo set forth in this
Agreement and the PubCo Schedules, if any, is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.


Section 1.06 Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of PubCo after
reasonable investigation, threatened by or against PubCo or affecting PubCo or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  PubCo does not have any knowledge of any default on its part with respect
to any judgment, order, writ, injunction, decree, award, rule or regulation of
any court, arbitrator, or governmental agency or instrumentality or any
circumstance which after reasonable investigation would result in the discovery
of such default.
 
Section 1.07 Compliance With Laws and Regulations.  To the best of its
knowledge, PubCo has complied with all applicable statutes and regulations of
any federal, state, or other applicable governmental entity or agency
thereof.  This compliance includes, but is not limited to, the filing of all
reports to date with federal and state securities authorities.
 
Section 1.08 Material Transactions or Affiliations.  Except for this Agreement
and the Contemplated Transactions, there exists no contract, agreement or
arrangement between PubCo and any predecessor and any person who was at the time
of such contract, agreement or arrangement an officer, director, or person
owning of record or known by PubCo to own beneficially, five percent (5%) or
more of the issued and outstanding PubCo Common Stock and which is to be
performed in whole or in part after the date hereof or was entered into not more
than one (1) year prior to the date hereof.  Neither any officer, director, nor
five percent (5%) stockholder of PubCo has, or has had since inception of PubCo,
any known interest, direct or indirect, in any such transaction with PubCo which
was material to the business of PubCo.  PubCo has no commitment, whether written
or oral, to lend any funds to, borrow any money from, or enter into any other
transaction with, any such affiliated person.
 
Section 1.09 Bank Accounts; Power of Attorney.  Set forth in Schedule 1.09
of  the PubCo Schedules is a true and complete list of (a) all accounts with
banks, money market mutual funds or securities or other financial institutions
maintained by PubCo within the past twelve (12) months, the account numbers
thereof, and all persons authorized to sign or act on behalf of PubCo, (b) all
safe deposit boxes and other similar custodial arrangements maintained by PubCo
within the past twelve (12) months, (c) the check ledger for the last twelve
(12) months, (d) the names of all persons holding powers of attorney from PubCo
or who are otherwise authorized to act on behalf of PubCo with respect to any
matter, other than its officers and directors, and a summary of the terms of
such powers or authorizations, and (e) a list of all the current officers and
directors of PubCo. Any accounts listed on Schedule 1.09 shall be closed upon
the Closing of this Contemplated Transaction. Upon the closing of this
transaction, the bank account listed on Schedule 1.09 shall be closed and all
proceeds shall be the property of the Principal PubCo Stockholder.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 1.10 Valid Obligation.  This Agreement and all agreements and other
documents executed by PubCo in connection herewith constitute the valid and
binding obligations of PubCo, enforceable in accordance with their respective
terms.
 
Section 1.11 Filings.  PubCo has filed in a timely manner with the Securities
and Exchange Commission (the “SEC”) all reports required to be filed and is
“current” in its reporting obligations (collectively, the “SEC Reports”).
 
Section 1.12 OTCBB.  PubCo trades its PubCo Common Stock on the Over-The-Counter
Bulletin Board (“OTCBB”) and meets all requirements to be listed on the
OTCBB.  PubCo has not received any correspondence and/or notice (nor has any
reason to believe it will in the future receive) regarding the continued
eligibility of the PubCo Common Stock to be quoted on the OTCBB.
 


ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF PURCHASERS
 
Section 2.01 Organization and Good Standing of the Purchasers. If the Purchaser
is an entity, such Purchaser is a corporation, partnership, or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.
 
Section 2.02 Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and each of the other
documents to which such Purchaser is a party and to purchase the 10,000,000
shares of PubCo Common Stock being sold to it hereunder. The execution, delivery
and performance of this Agreement and each of the other documents to which such
Purchaser is a party by such Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate, partnership or limited liability company action, and no
further consent or authorization of such Purchaser or its Board of Directors,
stockholders, partners, members, or managers, as the case may be, is required.
This Agreement and each of the other documents to which such Purchaser is a
party have been duly authorized, executed and delivered by such Purchaser and
constitute, or shall constitute when executed and delivered, valid and binding
obligations of such Purchaser enforceable against such Purchaser in accordance
with the terms hereof and thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.03 No Conflicts. The execution, delivery and performance of this
Agreement and each of the other documents to which such Purchaser is a party and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or any other document to which such
Purchaser is a party or to purchase the PubCo Common Stock in accordance with
the terms hereof; provided that, for purposes of the representation made in this
sentence, such Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
 
Section 2.04 Status of Purchasers. Each Purchaser is an “accredited investor”
(“Accredited Investor”) as defined in Regulation D, which definition is attached
hereto as Exhibit B, or a “non-US person” as defined in Regulation S. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act, and such Purchaser is not a broker-dealer, nor an affiliate
of a broker-dealer.
 
Section 2.05 Acquisition for Investment. Each Purchaser is acquiring the PubCo
Common Stock solely for its own account for the purpose of investment and not
with a view to or for sale in connection with a distribution. The Purchaser does
not have a present intention to sell the PubCo Common Stock, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the PubCo Common Stock to or through any person or entity;
provided, however, that by making the representations herein, such Purchaser
does not agree to hold the PubCo Common Stock for any minimum or other specific
term and reserves the right to dispose of the PubCo Common Stock at any time in
accordance with federal and state securities laws applicable to such
disposition. Each Purchaser represents that it is able to bear the financial
risks associated with an investment in the PubCo Common Stock and that it has
been given full access to such records of the Company and to the officers of the
Company and received such information as it has deemed necessary or appropriate
to conduct its due diligence investigation and that such Purchaser has had
access to the periodic filings made by the Company with the Commission. Each
Purchaser represents that it has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company. Each Purchaser further represents that such Purchaser
understands that the purchase of the PubCo Common Stock involves substantial
risks.
 
Section 2.06 Additional Representations and Warranties of Accredited Investors.
Each Purchaser further makes the representations and warranties to the Company
set forth on Exhibit B-1.
 
Section 2.07 Additional Representations and Warranties of Non-U.S. Persons. Each
Purchaser indicating that it is not a U.S. person, severally and not jointly,
further makes the representations and warranties to the Company set forth on
Exhibit B-2.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.08 Opportunities for Additional Information. Each Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company.
 
Section 2.09 No General Solicitation. Each Purchaser acknowledges that the PubCo
Common Stock was not offered to such Purchaser by means of any form of general
or public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio or the internet, including via
email message, or (ii) any seminar or meeting to which such Purchaser was
invited by any of the foregoing means of communications.
 
Section 2.10 Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such Purchaser has been advised independently that Rule 144 permits
resales only under certain circumstances. Such Purchaser understands that, to
the extent that Rule 144 is not available, such Purchaser will be unable to sell
any Shares without either registration under the Securities Act or the existence
of another exemption from such registration requirement.
 
Section 2.11 Independent Investment. Except as may be disclosed in any filings
with the Commission by the Purchasers under Section 13 and/or Section 16 of the
Exchange Act, no Purchaser has agreed to act with any other Purchaser for the
purpose of acquiring, holding, voting or disposing of the PubCo Common Stock
purchased hereunder for purposes of Section 13(d) under the Exchange Act, and
each Purchaser is acting independently with respect to its investment in the
Shares.
 


ARTICLE III
PLAN OF SALE
 
Section 3.01 The Sale.  On the terms and subject to the conditions set forth in
this Agreement, on the Closing Date, the Purchasers shall pay to the Principal
PubCo Stockholder in cash the amount of Fifteen Thousand Dollars ($15,000) (the
“Purchase Price”).  In exchange for the payment of the Purchase Price, the
Principal PubCo Stockholder shall cause the 10,000,000 shares of PubCo Common
Stock to be transferred to the Purchasers in accordance with the amounts
indicated next to their respective name on the Schedule of Purchaser an
aggregate of ten million (10,000,000) shares of PubCo Common Stock, representing
90.7% of the total issued and outstanding PubCo Common Stock (the “Sold
Shares”). At the closing of the transactions described in this Section 3.01 (the
“Closing”), the Purchasers shall, upon complete payment of the Purchase Price,
be entitled to receive certificates evidencing its interest in the Sold
Shares. Upon consummation of the Contemplated Transactions, there shall be
11,025,000 shares of PubCo Common Stock issued and outstanding on a fully
diluted basis.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.02 Closing Events.  At the Closing, Principal PubCo Stockholder and
the Purchasers shall execute, acknowledge, and deliver (or shall ensure to be
executed, acknowledged, and delivered), any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the Contemplated Transactions.
 
Section 3.03 Termination.  This Agreement may be terminated only in the event
that any party does not meet the conditions precedent set forth in Articles V
and VI hereof.  If this Agreement is terminated pursuant this Section 3.04, this
Agreement shall be of no further force or effect, and no obligation, right or
liability shall arise hereunder.
 
Section 3.04 Liabilities.  On the Closing, the Purchasers will be assuming all
outstanding liabilities of PubCo and the Principal PubCo Stockholder shall not
be liable for any outstanding obligations.
 


ARTICLE IV
SPECIAL COVENANTS
 
Section 4.01 Access to Properties and Records.  PubCo will afford to the
officers and authorized representatives of the Purchasers full access to the
properties, books and records of PubCo, in order that each party may have a full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of the other party, and each party will furnish to the other party
such additional financial and operating data and other information as to the
business and properties of PubCo as the Purchaser shall from time to time
reasonably request.  Without limiting the foregoing, as soon as practicable
after the end of each fiscal quarter (and in any event through the last fiscal
quarter prior to the Closing Date), each party shall provide the other party
with quarterly internally prepared and unaudited financial statements.
 
Section 4.02 Delivery of Books and Records.  At the Closing, PubCo shall deliver
to Purchaser the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of PubCo now or then in the
possession of PubCo or its representatives.
 
Section 4.03 Third Party Consents and Certificates.  PubCo and the Purchaser
agree to cooperate with each other in order to obtain any required third party
consents to this Agreement and the Contemplated Transactions.
 
Section 4.04 Indemnification.
 
(a) Purchasers hereby agree to indemnify Principal PubCo Stockholder, PubCo and
each of the officers, agents and directors of PubCo as of the date of this
Agreement against any loss, liability, claim, damage, or expense (including, but
not limited to, attorneys' fees, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever) (“Loss”), to which it or they
may become subject arising out of or based on any inaccuracy appearing in or
misrepresentations made hereunder.  The indemnification provided for in this
paragraph shall survive the Closing and consummation of Contemplated
Transactions and termination of this Agreement for one (1) year following the
Closing.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) PubCo and Principal PubCo Stockholder hereby jointly and severally agree to
indemnify the Purchaser and each of the respective officers, agents, and
directors of the Purchaser as of the date of this Agreement against any Loss to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentation made hereunder, including without limitation:
 
(i) for any foreign, Federal, state or local tax of any kind arising out of or
by reason of the existence or operations of PubCo and/or the PubCo Principal
Stockholder prior to the Closing, including, without limitation, any payroll
taxes owed by PubCo;
 
(ii) in respect of any salary, bonus, wages or other compensation of any kind
owed by PubCo to any party for services rendered on or prior to the Closing;
 
(iii) for any damages to the environment caused by or arising out of any
pollution resulting from or otherwise attributable to the operation of the
business of PubCo prior to the Closing;
 
(iv) in respect of any payable of PubCo incurred prior to the Closing;
 
(v) in respect of any liability or indebtedness, including, without limitation,
with respect to the execution and performance of this Agreement; and
 
(vi) for expenses required to be borne by PubCo and/or Principal PubCo
Stockholder under the provisions of this Agreement.
 
The indemnification provided for in this paragraph shall survive the Closing and
consummation of the Contemplated Transactions and termination of this Agreement
for one (1) year following the Closing.


 
ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF PRINCIPAL PUBCO STOCKHOLDER
 
The obligations of Principal PubCo Stockholder under this Agreement are subject
to the satisfaction, at or before the Closing Date, of the following conditions:
 
Section 5.01 Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by the Purchaser in this Agreement were true
when made and shall be true on the Closing Date with the same force and effect
as if such representations and warranties were made on and as of the Closing
Date. The Purchaser shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by the
Purchaser prior to or at the Closing.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 5.02 Payment of Purchase Price.  The Purchaser shall have deposited the
full Purchase Price on the Closing Date pursuant to the terms of an escrow
agreement and the Company shall receive the Purchase Price upon the Closing.
 
Section 5.03 No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the Contemplated Transactions.
 
Section 5.04 Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the Contemplated Transactions, shall have been obtained.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
 
The obligations of the Purchaser under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:
 
Section 6.01 Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by PubCo in this Agreement were true when
made and shall be true on the Closing Date with the same force and effect as if
such representations and warranties were made on and as of the Closing
Date.  PubCo shall have performed and complied with all covenants and conditions
required by this Agreement prior to or at the Closing.
 
Section 6.02 No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the Contemplated Transactions.
 
Section 6.03 Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the Contemplated Transactions, or for the continued operation of
PubCo after the Closing Date on the basis as presently operated shall have been
obtained.
 


ARTICLE VII
MISCELLANEOUS
 
Section 7.01 Brokers.  Principal PubCo Stockholder and the Purchaser agree that
there were no finders or brokers involved in bringing the parties together or
who were instrumental in the negotiation or execution of this Agreement or
consummation of the Contemplated Transactions.  Principal PubCo Stockholder and
the Purchaser each agree to indemnify the other party against any claim by any
third person other than those described above for any commission, brokerage, or
finder’s fee arising from the Contemplated Transactions based on any alleged
agreement or understanding between the indemnifying party and such third person,
whether express or implied from the actions of the indemnifying party.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 7.02 Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Nevada.  Venue for all matters shall be in Nevada, without giving effect to
principles of conflicts of law thereunder.  Each of the parties irrevocably
consents and agrees that any legal or equitable action or proceedings arising
under or in connection with this Agreement shall be brought exclusively in the
federal courts of the United States. By execution and delivery of this
Agreement, each party hereto irrevocably submits to and accepts, with respect to
any such action or proceeding, generally and unconditionally, the jurisdiction
of the aforesaid court, and irrevocably waives any and all rights such party may
now or hereafter have to object to such jurisdiction.
 
Section 7.03 Notices.  Any notice or other communications required or permitted
hereunder shall  be in writing and shall be sufficiently given if personally
delivered to it or sent by facsimile, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:
 
If to the Purchaser, to:
See the attached Schedule of Purchasers
 
If to Principal PubCo Stockholder, to:
Inspired Builders, Inc.
288 Main Street
Georgetown, MA 01833
Attn: Brendan Powderly
Tel: (978) 380-0181


With copies to (which shall not constitute notice):
Gregg E. Jaclin, Esq.
Anslow & Jaclin LLP
195 Route 9 South
Manalapan, NJ  07726
Tel:  732-409-1212
Fax: 732-577-1188


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (a) upon receipt, if personally delivered, (b) on
the day after dispatch, if sent by overnight courier, (c) upon dispatch, if
transmitted by facsimile and receipt is confirmed by email, or (d) three (3)
days after mailing, if sent by registered or certified mail.


Section 7.04 Attorney’s Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney’s fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 7.05 Confidentiality.  Each party hereto agrees with the other parties
that, unless and until the Contemplated Transactions have been consummated, it
and its representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except (a) to the extent such data
or information is published, is a matter of public knowledge, or is required by
law to be published; or (b) to the extent that such data or information must be
used or disclosed in order to consummate the Contemplated Transactions.  In the
event of the termination of this Agreement, each party shall return to the other
parties all documents and other materials obtained by it or on its behalf and
shall destroy all copies, digests, work papers, abstracts or other materials
relating thereto, and each party will continue to comply with the
confidentiality provisions set forth herein.
 
Section 7.06 Public Announcements and Filings.  Unless required by applicable
law or regulatory authority, none of the parties will issue any report,
statement or press release to the general public, to the trade, to the general
trade or trade press, or to any third party (other than its advisors and
representatives in connection with the Contemplated Transactions) or file any
document, relating to this Agreement and Contemplated Transactions, except as
may be mutually agreed by the parties.  Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.
 
Section 7.07 Schedules; Knowledge.  The Purchaser Schedules and PubCo Schedules
referred to herein and delivered pursuant to and attached to this Agreement
(collectively, “Schedules”) are integral parts of this Agreement.  The inclusion
of any information in the Schedules shall not be deemed to be an admission or
acknowledgment, in and of itself, that such information is required by the terms
hereof to be disclosed, is material to the Purchaser or PubCo, as the case may
be, or is outside the ordinary course of business. The Purchaser is responsible
for preparing the Purchaser Schedules and PubCo is responsible for preparing the
PubCo Schedules. Each of the Purchaser Schedules and the PubCo Schedules will be
arranged in paragraphs corresponding to the numbered and lettered paragraphs
contained in this Agreement, and the disclosure in any such numbered and
lettered section of the Purchaser Schedules or the PubCo Schedules, as the case
may be, shall qualify and shall be deemed to qualify such other paragraphs in
this Agreement to the extent such qualification is reasonably apparent
regardless of the absence of any express cross-reference to such other
paragraph.  Each party is presumed to have full knowledge of all information set
forth in the other party’s Schedules delivered pursuant to this Agreement.
 
Section 7.08 Third Party Beneficiaries.  This contract is strictly between PubCo
and the Purchaser, and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.
 
Section 7.09 Expenses.  Subject to Section 7.04 above, whether or not the Sale
is consummated, each of Principal PubCo Stockholder and the Purchaser will bear
their own respective expenses, including legal, accounting and professional
fees, incurred in connection with the Sale or any of the other Contemplated
Transactions.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 7.10 Entire Agreement.  This Agreement, together with the Schedules and
any certificate or agreements delivered on the Closing Date, represents the
entire agreement between the parties relating to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, written or
oral, with respect to such subject matter.
 
Section 7.11 Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of Contemplated Transactions for the later of a period of two (2)
years or the applicable statute of limitations (for example, if the statute of
limitations for taxes is six years, then the representation and warranty
contained herein shall survive for six years.
 
Section 7.12 Counterparts.  This Agreement may be executed in multiple
counterparts and by facsimile or other electronic means, such as scanned pages,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.
 
Section 7.13 Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other parties shall be
construed as a waiver or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may by amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.
 
Section 7.14 Best Efforts.  Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
Contemplated Transactions shall be consummated as soon as practicable.  Each
party also agrees that it shall use its best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the Contemplated Transactions.
 
Section 7.15 References.  References to Sections, Articles, Schedules or
Exhibits in this Agreement shall be to Sections, Articles, Schedules or Exhibits
to this Agreement unless explicitly provided otherwise.
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first-above written.
 
 

  INSPIRED BUILDERS, INC.            
By:
/s/        Name:  Brendan Powderly       Title:  Chief Executive Officer  

 
 

  BRENDAN POWDERLY            
By:
/s/        Brendan Powderly, individually and personally  


 

  PURCHASERS            
By:
/s/        Name:       Title:  


 
 
[Signature Page to Share Purchase Agreement]
 
 
 
14

--------------------------------------------------------------------------------